Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments and IDS filed 3/3/2022 have been considered.  Claims 1-39 are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, paragraph 1 of the Remarks, filed 3/3/2022, with respect to the abstract have been fully considered and are persuasive in light of the amended abstract.  The objection of the specification with respect to the abstract has been withdrawn. 
Applicant’s arguments, see page 10, paragraph 5 of the Remarks, filed 3/3/2022, with respect to claims 1-39 have been fully considered but are not persuasive in view of the newly found prior art, Kfir et al. (US 2017/0366459 A1).  
Applicant respectfully submits that neither reference Galles nor reference Ferguson \ teaches or suggests “performing a modified binary search on an interval binary search tree with the packet data to determine a longest prefix match (LPM), … determining the LPM comprises traversing the interval binary search tree until reaching a leaf node,” examiner respectfully disagrees in view of the newly found prior art, Kfir et al. (US 2017/0366459 A1).   
In this regard, Galles may not expressly disclose “determining the LPM comprises traversing the interval binary search tree until reaching a leaf node.”
However, Kfir, in the same field of endeavor, teaches “determining the LPM comprises traversing the interval binary search tree until reaching a leaf node (traversing a binary search tree to determine the longest prefix match until it reaches a leaf node, see paragraphs 0048, 0044, 0058).”
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to implement the binary search tree method and system of Kfir in the communication network of Galles so that the search process for the longest match prefix would continue and would only end/terminate when it reaches the leaf node because there is no more associated jump information at the leaf node (Kfir, paragraphs 0058, 0060, 0065).

In light of the forgoing reasons, claims 1-39 are rejected under 35 U.S.C. 103 as being obvious over Galles et al. (WO 2019/164827 A1) in view of Ferguson et al. (US 2008/0148341 A1), and in further view of Kfir et al. (US 2017/0366459 A1). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-39 are rejected under 35 U.S.C. 103 as being obvious over Galles et al. (WO 2019/164827 A1) in view of Ferguson et al. (US 2008/0148341 A1), and in further view of Kfir et al. (US 2017/0366459 A1). 
For claims 1 and 38-39, Galles discloses a programmable input output (IO) device (abstract, par. 40) comprising:
a match processing unit (MPU) comprising at least one arithmetic logic units (ALU) (par. 12, MPU 400 may comprising one or more ALUs 409 [par. 82]); and 
a memory unit, the memory unit having instructions stored thereon which, when executed by programmable IO device (pars. 12, 17, and 87), cause the programmable IO device to perform operations comprising:
receiving, from an inbound interface, a packet comprising packet data for at least one range-based element (pars. 9, 70, and 87, receiving a packet with a header portion comprising a vector); 
determining, via the MPU, a lookup result by performing a modified binary search on an interval binary search tree with the packet data to determine a longest prefix match (LPM), and classifying the packet based on the lookup result (pars. 40 and 93, hash tables for address lookup and longest prefix match). 
	For claims 1, 38 and 39, Galles does not expressly disclose the interval binary search tree maps the at least one range-based element to an associated data element.
	Ferguson, from the same or similar filed of endeavor, teaches the interval binary search tree maps the at least one range-based element to an associated data element (pars. 41-45). Thus, it would have been obvious to one skilled in the art to implement the binary tree mapping method of Ferguson in the communication network of Galles before the effective filing date of the invention to process packets at high speed (Ferguson, par. 4). 

	For claims 1, 38 and 39, Galles may not expressly disclose “determining the LPM comprises traversing the interval binary search tree until reaching a leaf node.”
	However, Kfir, in the same field of endeavor, teaches “determining the LPM comprises traversing the interval binary search tree until reaching a leaf node (traversing a binary search tree to determine the longest prefix match until it reaches a leaf node, see paragraphs 0048, 0044, 0058).”
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to implement the binary search tree method and system of Kfir in the communication network of Galles so that the search process for the longest match prefix would continue and would only end/terminate when it reaches the leaf node because there is no more associated jump information at the leaf node (Kfir, paragraphs 0058, 0060, 0065).

For claim 2, Ferguson discloses the modified binary search traverses the interval binary search tree in a direction when the packet data for the at least one range-based element is greater than or equal to a value assigned to a currently selected node of the interval binary search tree and traverses the interval binary search tree in an opposite direction when the packet data for the at least one range-based element is less than the value assigned to the currently selected node (pars. 41-45). 

For claim 3, Galles discloses the lookup result of the modified binary search is not determined until the interval binary search tree is fully traversed (pars. 40 and 80).

For claim 4, Galles discloses the direction and the opposite direction are determined according to a configuration for the modified binary search (pars. 95-96).

For claim 5, Galles discloses the modified binary search accumulates data in a result value as it traverses the interval binary search tree (pars. 95-96).
For claim 6, Galles discloses the modified binary search overwrites the result value with the value assigned to the currently selected node only when the modified binary search moves in the direction but does not replace the result value when the modified binary search moves in the opposite direction (pars. 74 and 77).

For claim 7, Galles discloses the memory unit comprises a plurality of cache-lines, and wherein the modified binary search is performed by fetching data stored in a selected one of the cache-lines (pars. 58 and 78).

For claim 8, Galles discloses the selected cache-line is determined based on address computation (pars. 58 and 78).

For claim 9, Galles discloses the memory pointers are not stored in the cache-lines (pars. 58 and 78)

For claim 10, Galles discloses the lookup result data is not stored in the cache-lines for interior nodes of the interval binary search tree, and wherein the lookup result data is only stored in the cache-lines for leaf nodes (pars. 78 and 88).

For claim 11, Galles discloses the individual nodes of the interval binary search tree stored in one of the cache-lines are accessed directly as structure members (pars 78 and 88).

For claim 12, Galles discloses the address of a next cache line is computed based on an address of a current cache-line and an index of an outgoing branch of the interval binary search tree stored in the current cache-line, wherein the index of the outgoing branch is determined according to the modified binary search (pars. 58, 78, and 88).

For claim 13, Galles discloses performing the modified binary search comprises executing a distributed algorithm, the distributed algorithm comprising a plurality of cascading stages, wherein arithmetical or logical operations are performed, via the at least one ALU, at each of the cascading stages (pars. 40, 88-91).

For claim 14, Galles discloses the arithmetical operations comprise: Add, Subtract, Multiply, or Divide (par. 82).

For claim 15, Galles discloses the logical operations comprise: LessThan, GreaterThan, or EqualTo (par. 82).

For claim 16, Galles discloses the cascading stages distribute processing using highly exponential expansion and minimal processing at each stage using a highly efficient divide and conquer approach (pars. 40, 88-91).

For claim 17, Galles discloses the multiple levels of the interval binary search tree are each compressed into a respective cache-line of the cache-lines, and wherein each of the compressed multiple levels are processed at one of the cascading stages (pars. 78, 88-91).
For claim 18, Galles discloses configure values for the at least one range-based element and their associated data elements are converted into the interval binary search tree by: generating, as a range-based element number line, a number line representation of range- based values for the at least one range-based element and respective data element values associated with each of the range-based values over another number line, as a key space number line, which represents an entire number space of a search key (pars. 107-109);
projecting each of the range-based element number lines onto the key space number line to mark a beginning point and an ending point of each of the range-based element number lines such that the key space number line is divided into distinct intervals, wherein each of the distinct interval comprises a unique data element value, and wherein each of the unique data element value represents a data element value of a deepest nested range-based element number line above the respective interval (pars. 107-109); and
deriving the interval binary search tree from the distinct intervals on the key space number line and the respective data element values associated with each of the distinct intervals (pars. 107-109).

For claim 19, Galles discloses the result data values from interior nodes of the interval binary search tree are pushed to leaf nodes of the interval binary search tree (pars. 78 and 85). 

For claim 20, Galles discloses the result data values that prevail for each egress branch of the interval binary search tree are determined offline in the control plane, wherein the determined values are stored only in the leaf nodes of the interval binary search tree (pars. 78, 85, 94, and 97).
For claim 21, Galles discloses each subtree of the interval binary search tree inherits only one default value from a respective parent tree result data value (pars. 41 and 87-88).

For claim 22, Galles discloses for the right-subtrees of all the nodes of the interval binary search tree starting at the root node of the interval binary search tree, the result data value from the node is stored as the result data value of a left most egress branch for the subtree in a left most leaf node of the subtree (pars. 41 and 87-88). 

For claim 23, Galles discloses each of the data elements mapped in the binary search tree comprise a routing element (pars. 87 and 108). 

For claim 24, Galles discloses the at least one range-based element comprises an Internet Protocol (IP) address, wherein the associated routing element comprises a next hop, and wherein classifying the packet based on the lookup result comprises providing the packet to an outbound interface, the outbound interface determined according to the lookup result (pars. 87 and 108). 

For claim 25, Galles discloses an advanced RISC machine (ARM) processor, wherein classifying the packet based on the lookup result comprises providing the lookup result to the ARM processor for entry insertion when the outbound interface cannot be determined for the next hop (pars. 55, 73, and 97).

For claim 26, Galles discloses an advanced RISC machine (ARM) processor, wherein ARM processor provides the MPU the packet and receives the packet back after the MPU, via an offload application, executes LPMs to map range-based data to lookup results (pars. 54, 59, and 73). 
For claim 27, Galles discloses the at least one range-based element comprises an Internet Protocol (IP) address or an L4 Port, wherein the associated routing element comprises a routing policy, and wherein classifying the packet based on the lookup result comprises executing the routing policy determined according to the lookup result (pars. 87, 104, and 108).

For claim 28, Galles discloses the at least one range-based element comprises an Internet Protocol (IP) address or an L4 Port, wherein the associated routing element comprises a metered identifier, and wherein classifying the packet based on the lookup result comprises mapping the packet to an account based according to the lookup result (pars. 87, 104, and 108).

For claim 29, Galles discloses the at least one range-based element comprises an Internet Protocol (IP) address or an L4 Port, wherein the associated routing element comprises a policer identifier, and wherein classifying the packet based on the lookup result comprises enforcing a traffic contract according to the lookup result (pars. 87, 104, and 108).

For claim 30, Galles discloses the at least one range-based element comprises an Internet Protocol (IP) address or an L4 Port, and wherein the associated routing element comprises a tag (pars. 87, 104, and 108).

For claim 31, Galles discloses the LPM is employed to replace first stage lookups in a recursive flow classification (RFC) algorithm (pars. 55, 73, and 97).
For claim 32, Galles discloses multiple instances of the LPMs are employed in a single instance of an Access Control List (ACL) (pars. 40, 87, and 108).

For claim 33, Galles discloses determining, via the MPU, a security policy applicable to the packet by performing a plurality of modified binary searches each performed on a respective interval binary search tree with respective data from the packet, wherein classifying the packet based on the lookup result comprises executing the security policy to allow or deny the packet (pars. 87 and 108).

For claim 34, Galles discloses an advanced RISC machine (ARM) processor, wherein classifying the packet based on the lookup result comprises providing the lookup result to the ARM processor for entry insertion to allow or deny packets subsequently received without executing the policy (pars. 55-56 and 73).

For claim 35, Galles discloses the lookup result is determined with no masking or ANDing (pars. 40-41).

For claim 36, Galles discloses the programmable IO device is an intelligent server adapter (ISA) (par. 43).

For claim 37, Galles discloses the programmable IO device is a router or a switch (pars. 41 and 73).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471